Ethridge, J.,
delivered the opinion of the court.
The appellants filed suit against the appellees for the value of certain property destroyed by fire originating upon the appellees’ premises and spreading to the appellant’s premises burning certain'hay and agricultural products. It appears from the record that the appellees, who were defendants below, sent their minor son to cut corn stalks with the stalk cutter upon the premises of the defendants; that while engaged in this work the boy took a match from his pocket, struck it, and threw it down in the field, and, the weather being dry, the grass ignited and the fire spread, going over the intervening land to the plaintiff’s field. The only evidence bearing upon this feature of the case was that of the boy, who was placed on the stand by the plaintiff, and who testified that he struck the match thoughtlessly or in a spirit of devilment; that it had no connection with his work, and that it was' not necessary or proper to have a fire in connection with his work; that he did all he could after the fire began to spread to check it, but it got beyond his control. There was a peremptory instruction for the defendants, upon the theory that the act of the boy in striking the match was not within the scope of his employment,, and consequently that his parents were not liable.
The boy, in performing the work assigned him by his father, is the servant of the father, and the relation of master and servant exists. The parent is liable for acts done by the minor within the scope of his employment to the same extent that the master would be for the acts of his servant, but no further. Under the proof in this record we think it is clear that the boy, in striking the match, was not acting in the scope of his employ*515ment. It is entirely disconnected, and has no relation to the business of the father. It was not necessary or proper for him to strike the match for any purpose of his task; consequently the father is not liable for his act in so doing. It was proper for the court below to so instruct the jury. The judgment will therefore be affirmed.

Affirmed.